Citation Nr: 1424801	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  10-30 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been presented to reopen a service connection claim for Eustachian tube dysfunction.  

3.  Whether new and material evidence has been presented to reopen a service connection claim for obstructive sleep apnea. 

4.  Whether new and material evidence has been presented to reopen a service connection claim for a right knee condition.

5.  Whether new and material evidence has been presented to reopen a service connection claim for a left knee condition. 

6.  Whether new and material evidence has been presented to reopen a service connection claim for migraine headaches.

7.  Whether new and material evidence has been presented to reopen a service connection claim for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Patrick Wright, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1986.  

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2009 rating decision.   

In April 2014, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing.  

The Board notes that when a claimant makes a claim, he/she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the Veteran filed a claim seeking service connection for PTSD; but a review of clinical records reflects that he has been diagnosed with psychiatric disorders, other than PTSD.  As such the Board has characterized the issue on appeal as entitlement to service connection a psychiatric disorder, to include PTSD.  See Id. 

A May 2014 review of the Veteran's records included in the paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

By rating action of August 2013, the RO continued and confirmed the denial of service connection for: Eustachian tube dysfunction; obstructive sleep apnea; a right knee condition; a left knee condition; migraine headaches and erectile dysfunction, based on failure to present new and material evidence with which to reopen these claims.  The Veteran filed a timely Notice of Disagreement in April 2014.  Accordingly, a statement of the case must be issued on these claims, as the Veteran has initiated the appellate process.  Manlincon v. West, 12 Vet. App. 238 (1998).  Therefore, these claims will be addressed in the Remand below.  

The August 2013 rating decision also confirmed and continued the denial of a service connection claim for depression/ major depressive disorder and the Veteran's April 2014 NOD also included that claim.  However, by virtue of this decision, that claim has been resolved favorably and in full.  

The issues of entitlement to service connection for: Eustachian tube dysfunction; obstructive sleep apnea; a right knee condition; a left knee condition; migraine headaches and erectile dysfunction, requiring new and material evidence to reopen them, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The record includes current diagnoses of depression/depressive disorder and nightmare disorder, and the evidence is in equipoise as to whether these conditions are at least as likely as not etiologically related to service.

2.  The record does not contain a DSM-IV compliant PTSD diagnosis made at any time in, since, or contemporaneous with, the filing of the claim of entitlement to service connection for PTSD.


CONCLUSION OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a grant of service connection for a psychiatric disorder, to include diagnoses of depression/depressive disorder and nightmare disorder, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, (2013).

2.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).   

Since the Board is granting the Veteran's service connection claim for a psychiatric disorder, there is no need to discuss in detail whether there has been compliance with the notice and duty to assist provisions of the VCAA because even if, for the sake of argument, there has not been, this is inconsequential and, therefore, at most harmless error.  See 38 C.F.R. § 20.1102.

Background

The Veteran initially claimed entitlement to service connection for PTSD in April 2009. 

The service treatment records (STRs) are negative for any complaints, treatment, or diagnosis of a psychiatric nature.  The July 1986 separation examination report reflects that psychiatric evaluation was normal.  

In May 2009, the Veteran provided accounts of two stressors which occurred during service.  He indicated that the first occurred in August 1982, and involved assisting with putting a body bag in a freezer.  He reports that the bag opened, a body fell out, and he had blood all over him.  The second reportedly occurred in May 1984, when a fire broke out in the diesel room where the Veteran was fixing a pump.  He reported that the room became hot and filled with smoke, and that he believed he would be trapped.  

VA records reflect that depression was diagnosed in April 2009.  A May 2009 record includes diagnoses of depression and PTSD, with PTSD not being linked to any service related stressor or event.  In late May 2009, major depression and nightmare disorder were assessed.  In November 2009, the Veteran was seen by VA psychology, at which time diagnoses of anxiety disorder and nightmare disorder were made.  The Veteran explained that his nightmares were related to blood and "bad stuff" he saw in the Navy.  A mental health noted of May 2010 reflects that the Veteran referenced the body bag incident.  Nightmare disorder, depression in remission, and psychotic disorder, NOS, were diagnosed. 

In an April 2012 statement (submitted again in August 2013), the Veteran's sister, a licensed therapist, recalled their mother telling her of the Veteran's problems in service, including harassment of a racial nature.  She also recalled the Veteran's suicidal ideations and troubled behavior in and post-service. 

A VA record of July 2013 shows impressions of depression and PTSD, again with PTSD not being linked to any service related stressor or event.

A VA psychiatric examination was conducted in October 2013.  The examiner determined that the Veteran did not have a diagnosis of PTSD that conformed to the DSM-IV criteria, and that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-IV criteria.  Depressive disorder was diagnosed and the examiner opined that it was less likely than not that this condition occurred in or as a result of service.  The examiner noted that no mental health problems were present during service and observed that testing revealed magnification of symptomatology.  

The Veteran provided testimony at a Board videoconference hearing held in April 2014.  The testimony reflects that het Veteran was an underwater fire control technician on a submarine.  The Veteran discussed the incidents in service relating to the body bag and fire.  

Analysis

The Veteran has asserted that he is entitled to service connection for a psychiatric disorder, to include PTSD. 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a veteran's active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection there must be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  See Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The file contains confirmed diagnoses of depression/depressive disorder and nightmare disorder.  Accordingly, the presence of a currently claimed psychiatric disorder is established by those diagnoses. 

Significantly, a valid PTSD diagnosis has not been made in this case.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  

The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  The file contains May 2009 and October 2013 impressions of PTSD, which are not supported by any specific service related history or symptomatology and were not made in accordance with the DSM-IV.  In October 2013, a VA examination was conducted at which time it was specifically determined that the Veteran did not have a diagnosis of PTSD that conformed to the DSM-IV criteria, and that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-IV criteria.  The Board finds this examination to be the most accurate and reliable evidence relating to the issue and concludes that no valid DSM-IV PTSD diagnosis has been made in this case, and the claim as related to that particular diagnosis fails on this basis.  Accordingly, no further consideration of service connection for PTSD need be undertaken, and to this extent the claim is denied.  

VA records reflect that the depression/depressive disorder and nightmare disorder were diagnosed in conjunction with the Veteran's reports of service-related incidents involving a body bag and a fire.  Such incidents are also at least facially consistent with the Veteran's MOS of underwater fire control technician on a submarine.  This evidence tends to support the Veteran's claim.  

In contrast, the file contains a report of a VA psychiatric examination conducted in October 2013.  Depressive disorder was  diagnosed and the examiner opined that it was less likely than not that this condition occurred in or as a result of service, noting the absence of any mental health issues of treatment in service.    

Given the clinical evidence and opinion already provided for the file, the Board concludes that the evidence is at least in equipoise regarding the matter of service incurrence of the currently claimed psychiatric disorder, diagnosed as depression/depressive disorder and nightmare disorder.  Accordingly, further evidentiary development is not necessary.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose.).  

With resolution of all reasonable doubt in the Veteran's favor, the service connection claim for a psychiatric disorder, to include depression/depressive disorder and nightmare disorder, but not PTSD (not validly diagnosed at this point), is granted.  To the extent that PTSD was claimed in this case, the Board observes that mental disorders (other than eating disorders) are all evaluated under the same rating criteria and VA is precluded from evaluating the same disability under various diagnoses.  See 38 C.F.R. §§ 4.14, 4.130, Diagnostic Codes 9201-9440 (2013).  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).  In this regard, it is important for the Veteran to understand that even if validly diagnosed, PTSD would be evaluated under the same criteria that depression/depressive disorder and a nightmare disorder are.  Therefore, as service connection for the aforementioned psychiatric disorder has been granted, the Veteran's claim for service connection for PTSD is rendered essentially moot.  The Board notes that in reaching this conclusion, the benefit of the doubt doctrine has been applied.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to service connection a psychiatric disorder, to include depression/depressive disorder and nightmare disorder, is granted.

Entitlement to service connection for PTSD, is denied.


REMAND

The Board's review of the claims file reveals that additional action pertaining to pending issues of whether new and material evidence has been presented to reopen service connection claims for: Eustachian tube dysfunction, obstructive sleep apnea; a right knee condition; a left knee condition; migraine headaches and erectile dysfunction, is warranted. 

In August 2013, the RO issued a rating decision continuing and confirming the denial of service connection for: Eustachian tube dysfunction; obstructive sleep apnea; a right knee condition; a left knee condition; migraine headaches and erectile dysfunction, based on failure to present new and material evidence with which to reopen these claims.  In April 2014, a VA Form 21-0958, Notice of Disagreement (NOD), relating to the denial of the aforementioned claims, was received by VA.  A notice of disagreement is defined as a written communication from a claimant or his/her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction (here, the RO) and a desire to contest the result.  38 C.F.R. § 20.201 (2013).  A Veteran must file a notice of disagreement with a determination by the agency of original jurisdiction within one year from the date that the RO mailed notice of the determination.  38 C.F.R. § 20.302(a).  In this case the Veteran's NOD is both substantively valid and timely.  

The filing of a notice of disagreement places a claim in appellate status.  The failure to issue a statement of the case in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2013).  To date, the RO has not issued a Statement of the Case with respect to the 6 aforementioned claims.  Under these circumstances, the Board has no discretion and is obliged to remand these claims to the RO for the issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  The Board points out, however, this claim will be returned to the Board for appellate consideration after issuance of the Statement of the Case only if an appeal is perfected by the filing of a timely substantive appeal, relating to one of more of the claims.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

The RO/AMC must provide the Veteran with a Statement of the Case addressing the issues of whether new and material evidence has been presented to reopen claims of entitlement to service connection for: Eustachian tube dysfunction, obstructive sleep apnea; a right knee condition; a left knee condition; migraine headaches and erectile dysfunction.  The Veteran and his representative are reminded that to vest the Board with jurisdiction over any one or more of these issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2013).  If, and only if, the Veteran perfects a specific appeal as to one or more of these claims, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


